Appeal from a judgment of the Herkimer County Court (John H. Crandall, J.), rendered December 16, 2014. The judgment convicted defendant, upon his plea of guilty, of burglary in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, upon his plea of guilty, of burglary in the second degree (Penal Law § 140.25 [2]), defendant contends that County Court abused its discretion in determining that granting defendant youthful offender status would not serve the interest of justice. We reject that contention (see CPL 720.20 [1] [a]; People v Agee, 140 AD3d 1704, 1704-1705 [2016], lv denied 28 NY3d 925 [2016]), and we decline to exercise our interest of justice jurisdiction to adjudicate defendant a youthful offender (see Agee, 140 AD3d at 1704-1705). Contrary to defendant’s further *1597contention, the agreed-upon sentence is not unduly harsh or severe.
Present — Centra, J.P., Lindley, DeJoseph, NeMoyer and Scudder, JJ.